Exhibit 10.7

PROLOGIS, INC.

2020 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT NOTICE OF GRANT

CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN TO THEM IN THE PLAN.

 

Participant Name:    %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% Address:   

%%ADDRESS_LINE_1%-%

%%ADDRESS_LINE_2%-%

%%ADDRESS_LINE_3%-%

%%CITY%-%, %%STATE%-% %%ZIPCODE%-%

%%COUNTRY%-%

The individual identified above (“Participant”) has been granted a Full Value
Award under the Plan in the form of Restricted Stock Units, subject to the terms
and conditions of the Plan and this Award Agreement (as defined in the attached
Restricted Stock Unit Terms & Conditions), as follows:

 

Grant Number    %%OPTION_NUMBER%-% Date of Grant    %%OPTION_DATE,’Month DD,
YYYY’%-% Vesting Commencement Date    %%VEST_BASE_DATE,’Month DD, YYYY’%-%
Number of Restricted Stock Units    %%TOTAL_SHARES_GRANTED,’999,999,999’%-%

Subject to paragraph 3 of the attached Restricted Stock Unit Terms & Conditions
or the express terms of the Plan, the Restricted Stock Units will vest in
accordance with the following schedule:

 

%%SHARES_PERIOD1,’999,999,999’%-%    %%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%
%%decode(SHARES_PERIOD2, 0, null, SHARES_PERIOD2),‘999,999,999’%-%   
%%VEST_DATE_PERIOD2,’Month DD, YYYY’%-% %%decode(SHARES_PERIOD3, 0, null,
SHARES_PERIOD3),‘999,999,999’%-%    %%VEST_DATE_PERIOD3,’Month DD, YYYY’%-%
%%decode(SHARES_PERIOD4, 0, null, SHARES_PERIOD4),‘999,999,999’%-%   
%%VEST_DATE_PERIOD4,’Month DD, YYYY’%-%

By Participant’s acceptance of this Award, Participant agrees that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including any country-specific terms and
conditions applicable to Participant set forth in the Country Appendix.1
Participant acknowledges and agrees that he or she has been provided access to
the Plan documents (including the Plan Prospectus) through the Prologis Intranet
Hub https://prologis.sharepoint.com/sites/StockPlanAdministration. Participant
further acknowledges and agrees that he or she has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to acceptance and fully understands the Award

 

1 

Update country appendix as needed.



--------------------------------------------------------------------------------

Agreement and all provisions of the Plan relating to the Award. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained in this Award Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and this Award Agreement. Participant
further agrees to notify Prologis, Inc., upon any change in Participant’s
residence address indicated above.

 

2



--------------------------------------------------------------------------------

PROLOGIS, INC.

2020 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT TERMS & CONDITIONS

Unless otherwise defined herein, capitalized terms used in this Restricted Stock
Unit Terms & Conditions (together with the Restricted Stock Unit Notice of Grant
and Country Appendix, which are incorporated herein, the “Award Agreement”)
shall have the meaning specified in the Prologis Inc. 2020 Long-Term Incentive
Plan (as amended from time to time (the “Plan”).

1.    Grant. Prologis, Inc. (“Prologis”), hereby grants to Participant under the
Plan a Full Value Award in the form of Restricted Stock Units (the “Restricted
Stock Units”), subject to all of the terms and conditions in this Award
Agreement (including, without limitation, paragraph 23(a) concerning specific
provisions relating to employment agreements of Participants and any specific
terms and conditions for Participant’s Country set forth in the Country
Appendix) and the Plan, which is incorporated herein by reference. Subject to
the terms and conditions of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

2.    Prologis’ Obligation to Pay. Unless and until the Restricted Stock Units
will have vested in the manner set forth in the related Restricted Stock Unit
Notice of Grant, paragraph 3 below or the express terms of the Plan, Participant
will have no right to payment with respect to any such Restricted Stock Units.
Prior to actual payment with respect to any Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of Prologis.

3.    Vesting Schedule and Forfeiture; Issuance of Stock.

(a)    Subject to paragraph 11 hereof, and subsection 4.3 of the Plan, the
Restricted Stock Units will vest as to the number of Restricted Stock Units, and
on the dates, set forth in the related Restricted Stock Unit Notice of Grant
(each such date a “Vesting Date”) provided that Participant’s Termination Date
has not occurred as of the applicable Vesting Date; provided, however, that if
Participant’s Termination Date occurs by reason of death or Disability or
Participant’s Termination Date occurs (other than for Cause) after satisfying
the eligibility requirements for Retirement (as defined below) then, in any such
case, any unvested Restricted Stock Units shall vest immediately on the
Termination Date and the Termination Date shall be the “Vesting Date” for
purposes of this Award Agreement. All Restricted Stock Units that are not vested
on or before Participant’s Termination Date shall thereupon immediately expire
and be forfeited with no further action and at no cost to Prologis and
Participant shall have no further rights with respect to such Restricted Stock
Units.

“Retirement” means the occurrence of Participant’s Termination Date after either
one of the following criteria are met: (A) Participant has attained at least age
55 and has completed at least fifteen (15) years of service with the Company and
the Related Companies (including any predecessors thereto) or (B) Participant
has attained at least age 60 and the sum of his or her age and years of service
with Prologis and the Related Companies (including any predecessors thereto)
equals or exceeds seventy (70).



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, the Retirement vesting provisions shall
not apply if and to the extent provided in a separate written agreement between
Prologis (or an affiliate of Prologis) and Participant.

(c)    As soon as practicable upon or following each Vesting Date but, except as
provided in this Award Agreement, in no event later than March 15 of the year
following the year that includes the applicable Vesting Date, one share of Stock
shall be issued for each Restricted Stock Unit that vests on such Vesting Date,
subject to the terms and provisions of the Plan and this Award Agreement.
Notwithstanding the foregoing, if Participant is a U.S. taxpayer and the Award
is “deferred compensation” within the meaning of Section 409A of the Code
(“Section 409A”), the Stock issuance described in the preceding sentence shall
be made, in no event later than (i) December 31 of the calendar year that
includes the applicable Vesting Date or (ii) if the Vesting Date occurs within
two and one-half (21⁄2) months following the Vesting Date, the fifteenth (15th)
day of the third month following the Vesting Date.

(d)    If vesting of the Award is accelerated, the following shall apply:

(i)    If the Committee, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Award, the payment of
such accelerated portion of the Award shall be made as soon as practicable after
the new vesting date, but, except as provided in this Award Agreement, in no
event later than two and one-half (21⁄2) months following the end of Prologis’
taxable year in which the applicable Vesting Date occurs; provided, however, if
Participant is a U.S. taxpayer and the Award is “deferred compensation” within
the meaning of Section 409A, the payment of such accelerated portion of the
Award nevertheless shall be made at the same time or times as if such Award had
vested in accordance with the vesting schedule set forth in paragraph 3(a)
(whether or not Participant continues to provide services to Prologis or a
Related Company as of such date(s)), unless an earlier payment date, in the
judgment of the Committee, would not cause Participant to incur an additional
tax under Section 409A, in which case, payment of such accelerated Award shall
be made within two and one-half (21⁄2) months following the earliest permissible
payment date that would not cause Participant to incur an additional tax under
Section 409A. Notwithstanding the foregoing, any delay in payment pursuant to
this paragraph 3(c) will cease upon Participant’s death and such payment will be
made as soon as practicable, but in no event more than ninety (90) days, after
the date of Participant’s death.

(ii)    If the vesting of all or a portion of this Award accelerates pursuant to
(A) subsection 4.3 of the Plan in the event of a corporate transaction that is
not a “change in control” within the meaning of Section 409A, or (B) any other
plan or agreement that provides for acceleration in the event of a corporate
transaction that is not a “change in control” within the meaning of
Section 409A, then the payment of such accelerated portion of the Award
(including any new or additional Awards existing as a result of subsection 4.2
of the Plan) will be made in accordance with the timing of payment rules that
apply to discretionary accelerations under paragraph 3(c)(i). If the vesting of
all or a portion of this Award accelerates in the event of a corporate
transaction that is a “change in control” within the meaning of Section 409A,
then the payment of such accelerated portion of the Award (including any new or
additional Awards existing as a result of subsection 4.2 of the Plan) will be
made within two and one-half (21⁄2) months after the corporate transaction.

(e)    No fractional shares of Stock shall be issued under this Award Agreement.

 

2



--------------------------------------------------------------------------------

(f)    Notwithstanding anything to the contrary set forth in this Award
Agreement, this Award is subject to the Recoupment Policy set forth in the
Prologis Governance Guidelines as in effect from time to time, any other
clawback or recoupment policies that are adopted by Prologis, and the provisions
of the Plan relating to recoupment, misconduct and good standing.

(g)    For purposes of this Award, the Committee shall have the exclusive
discretion to determine Participant’s Termination Date.

4.    Dividend Equivalent Payments.

(a)    As of each dividend payment date with respect to Stock, Participant shall
be entitled to a Dividend Equivalent Payment (as defined below) in an amount
equal to (i) the dividend paid with respect to a share of Stock, multiplied by
(ii) the number of shares of Stock subject to the Award, if any, that are
outstanding on the applicable dividend record date with respect to such dividend
payment date. Unless otherwise set forth in the Country Appendix, Dividend
Equivalent Payments with respect to outstanding shares of Stock subject to the
Award generally shall be paid at the same time and in the same form that
dividends are paid on Stock; provided, however, that any Dividend Equivalent
Payment to which Participant is entitled for any calendar year shall be paid no
later than March 15 of the year following the year in which the corresponding
dividend record date on the Stock occurs. The Committee may prospectively change
the method of crediting dividend equivalents as it, in its sole discretion,
determines appropriate from time to time provided that such change does not have
a material adverse tax effect on Participant.

(b)    The right to Dividend Equivalent Payments under this Award Agreement does
not constitute an award of Stock, and nothing in this Award Agreement shall be
construed as giving Participant any rights as a shareholder of Prologis prior to
payment of the Stock subject to the Restricted Stock Units or Dividend
Equivalent Payments (if paid in Stock).

(c)    For purposes of this Award Agreement, “Dividend Equivalent Payment”
means, for each share of Stock represented by an outstanding Restricted Stock
Unit, a payment in an amount equal to, and in the same form of payment as, the
dividend paid on one share of Stock, except as otherwise determined by the
Committee or set forth in the Country Appendix.

(d)    As specified in the Country Appendix, Participants residing in countries
where Prologis has, in its sole discretion, determined that payment of Dividend
Equivalent Payments in cash is not advisable for legal, tax or administrative
reasons will earn a “Dividend Equivalent Unit” equal in value to a Dividend
Equivalent Payment for each share of Stock represented by an outstanding
Restricted Stock Unit. Dividend Equivalent Units will be subject to the same
vesting schedule as the underlying Restricted Stock Units and be settled in
shares of Stock at such time as the Restricted Stock Units are settled.

5.    Payments after Death. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s beneficiary designated by will or the laws of descent and
distribution. Any such beneficiary must furnish Prologis with (a) written notice
of his or her status as beneficiary, and (b) evidence satisfactory to Prologis
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

3



--------------------------------------------------------------------------------

6.    Withholding of Taxes.

(a)    Participant acknowledges that, regardless of any action taken by Prologis
or, if different, Participant’s employer (the “Employer”) the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount, if any, actually
withheld by Prologis or the Employer.

(b)    Participant acknowledges and agrees that Prologis and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Award, including, but
not limited to, the grant, vesting or settlement of the Restricted Stock Units,
the subsequent disposition of Stock acquired pursuant to such settlement, the
accrual or settlement of any Dividend Equivalent Payments and/or the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the Restricted Stock Units or
Dividend Equivalent Payments to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction, Participant
acknowledges that Prologis and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(c)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Prologis and/or
the Employer to satisfy any applicable withholding obligations for Tax-Related
Items. If such arrangements are not made by Participant by the date specified by
Prologis and communicated to Participant (and in no event less than 30 days
prior to the Vesting Date), Participant authorizes Prologis or its agent to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by withholding in shares of Stock to be issued upon settlement of the
Restricted Stock Units and, if applicable, Dividend Equivalent Units. In the
event that such withholding in Stock is problematic under applicable tax or
securities law or has adverse accounting consequences, by Participant’s
acceptance of this Award, Participant authorizes and directs Prologis and any
brokerage firm determined acceptable to Prologis to sell, on Participant’s
behalf, a whole number of shares of Stock from those shares of Stock issued to
Participant upon settlement of the Restricted Stock Units and, if applicable,
Dividend Equivalent Units, as Prologis determines to be appropriate to generate
cash proceeds sufficient to satisfy any applicable withholding obligation for
Tax-Related Items and without any further consent from Participant.

(d)    Prologis may withhold or account for Tax-Related Items by considering the
amount that is required by law to be withheld or such other amount determined by
Prologis or an affiliate that is not prohibited by law but in no event more than
the maximum U.S. federal, state, local or foreign taxes, as applicable
(including social insurance tax or contributions obligations, if any). In the
event of under-withholding, Participant may be required to pay any additional
Tax-Related Items directly to the applicable tax authority or to Prologis and/or
its designated affiliate. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Stock, for tax purposes, Participant is deemed to
have been issued the full number of shares of Stock subject to the vested
Restricted Stock Units and, if applicable, Dividend Equivalent Units,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items.

 

4



--------------------------------------------------------------------------------

(e)    Finally, Participant agrees to pay to Prologis or the Employer, including
through withholding from Participant’s wages or other cash compensation paid to
Participant by Prologis and/or the Employer, any amount of Tax-Related Items
that Prologis or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan that cannot be satisfied by
the means previously described. Prologis may refuse to issue or deliver the
Stock issuable upon vesting of the Restricted Stock Units and, if applicable,
Dividend Equivalent Units, or the proceeds of the sale of such Stock, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of Prologis in respect of any Stock deliverable hereunder unless and
until certificates representing such Stock will have been issued, recorded on
the records of Prologis or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a shareholder of Prologis including with respect to
voting such Stock and receipt of dividends and distributions on such Stock.

8.    Code Section 409A. Notwithstanding anything in the Plan or this Award
Agreement to the contrary, if any payment with respect to any Restricted Stock
Units (including any Dividend Equivalent Payments) is subject to Section 409A
and if such payment is to be paid or provided on account of Participant’s
Termination Date (or other separation from service or termination of employment,
other than death):

(a)    and if Participant is a specified employee (within the meaning of
Section 409A) and if any such payment or benefit is required to be made or
provided prior to the date which is six months following Participant’s
Termination Date, such payment or benefit shall be delayed, to the extent
necessary to avoid the imposition of taxes under Section 409A, until the date
which is six months and one day following Participant’s Termination Date;
provided, however, that if Participant dies prior to this Termination Date, all
remaining payments shall be paid to his or her estate within ninety (90) days
following his or her death; and

(b)    the determination as to whether Participant has had a Termination Date
(or other termination of employment or separation from service) shall be made in
accordance with the provisions of Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.

It is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units and Dividend Equivalent
Payments provided under this Award Agreement or Stock issuable thereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. Neither Prologis nor any Related
Company, however, makes any representation regarding the tax consequences of
this Award.

9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENT UNITS
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY REMAINING AN EMPLOYEE
OF AND/OR PROVIDING MATERIAL SERVICES TO PROLOGIS OR A RELATED COMPANY AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING STOCK HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS

 

5



--------------------------------------------------------------------------------

AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, THE VESTING SCHEDULE
SET FORTH HEREIN AND PARTICIPANT’S PARTICIPATION IN THE PLAN (a) DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT WITH THE
EMPLOYER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, (b) WILL NOT BE
INTERPRETED AS FORMING AN EMPLOYMENT OR SERVICES CONTRACT WITH PROLOGIS, THE
EMPLOYER OR ANY RELATED COMPANY, AND (c) WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF PROLOGIS, THE EMPLOYER OR ANY RELATED
COMPANY, AS APPLICABLE, TO TERMINATE PARTICIPANT’S EMPLOYMENT OR SERVICE
RELATIONSHIP (IF ANY) WITH THE EMPLOYER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.    Address for Notices. Any notice to be given to Prologis or a Related
Company or the Employer under the terms of this Award Agreement will be
addressed to the Committee, in care of Prologis, at its principal operational
offices at 1800 Wazee Street, Suite 500, Denver, CO 80202, U.S.A., Attention:
General Counsel, or at such other address as Prologis may hereafter designate in
writing.

11.    Change in Control. In the event that a Change in Control occurs prior to
the Vesting Date, prior to the date on which the Award has otherwise expired or
been forfeited, and prior to Participant’s Termination Date and either
(a) Participant’s Termination Date occurs on or within twenty-four (24) months
following the Change in Control due to termination by Prologis or the successor
to Prologis or a Related Company which is Participant’s employer for reasons
other than Cause, or (b) the Plan is terminated by Prologis or its successor
upon or following a Change in Control without provision for the continuation of
the Award to the extent then unvested and outstanding, then the Restricted Stock
Units and Dividend Equivalent Units, to the extent they have not otherwise
expired or been cancelled or forfeited, shall immediately vest and the date of
the vesting shall be the “Vesting Date.” Any Restricted Stock Units and Dividend
Equivalent Units that vest pursuant to this paragraph 11 shall be paid in
accordance with the terms and conditions of paragraph 3 above and the other
terms and conditions of the Plan.

For purposes of this paragraph 11, Participant’s Termination Date shall be
deemed to have occurred on account of termination by Prologis or the successor
to Prologis (or a Related Company) for reasons other than for Cause if
Participant terminates employment after, absent the written consent of
Participant, (i) a substantial adverse alteration in the nature of Participant’s
status or responsibilities from those in effect immediately prior to the Change
in Control, or (ii) a material reduction in Participant’s annual base salary and
target bonus, if any, as in effect immediately prior to the Change in Control.

In any event, if, upon a Change in Control, awards in other shares or securities
are substituted for outstanding Awards pursuant to Section 4 of the Plan (or a
successor provision), and immediately following the Change in Control,
Participant becomes employed by the entity into which Prologis merged, or the
purchaser of substantially all of the assets of Prologis, or a successor to such
entity or purchaser, Participant shall not be treated as having terminated
employment for purposes of this paragraph 11 until such time as Participant
ceases to be an employee and/or ceases to provide services to the merged entity
or purchaser (or successor), as applicable.

Notwithstanding the foregoing, unless otherwise provided in the Plan or by
Prologis in its discretion, the Restricted Stock Units and the benefits
evidenced by this Award Agreement do

 

6



--------------------------------------------------------------------------------

not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Stock of Prologis.

12.    Nature of Award. In accepting the Award of Restricted Stock Units,
Participant acknowledges, understands and agrees that:

(a)    the Plan is established voluntarily by Prologis;

(b)    the Award of Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Awards, or benefits in lieu of Awards, even if Awards have been granted in the
past;

(c)    all decisions with respect to future Awards of Restricted Stock Units, if
any, will be at the sole discretion of Prologis;

(d)    Participant is voluntarily participating in the Plan;

(e)    the Restricted Stock Units and the Stock subject to the Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation;

(f)    the Award of Restricted Stock Units and the Stock subject to the
Restricted Stock Units, and the income and value of same, are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, leave pay, long-service awards, pension or retirement or welfare benefits
or similar mandatory payments;

(g)    the future value of the underlying Stock is unknown, indeterminable and
cannot be predicted with certainty;

(h)    unless otherwise agreed with Prologis in writing, the Restricted Stock
Units and the Stock subject to the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, any
service Participant may provide as a director of a Related Company;

(i)    in addition to paragraphs (a) - (h), the following provisions will also
apply if Participant is employed or providing services outside the United
States:

(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units and Dividend Equivalent Units resulting
from the termination of Participant’s employment or other service relationship
(for any reason whatsoever whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any), and in consideration of
the Award of the Restricted Stock Units, Participant agrees not to institute any
claim against Prologis, the Employer and any Related Company;

(ii)    the Restricted Stock Units and the Stock subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose; and

 

7



--------------------------------------------------------------------------------

(iii)    neither Prologis or the Employer (nor any Related Company) shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Units, Dividend Equivalent Payments and/or Dividend Equivalent
Units or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units, Dividend Equivalent Payments and/or Dividend Equivalent
Units or the subsequent sale of any Stock acquired upon settlement of the
Restricted Stock Units and Dividend Equivalent Units.

13.    Choice of Language. Participant has received this Award Agreement and any
other related communications (including the Restricted Stock Unit Notice of
Grant) and consents to having received these documents solely in English. In the
event that any document distributed to Participant in connection with the Award
of Restricted Stock Units is translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

14.    No Advice Regarding Award. Neither Prologis, the Employer nor any Related
Company is providing any tax, legal or financial advice, nor is Prologis, the
Employer or any Related Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Stock. Participant understands and agrees that he or she should
consult with Participant’s own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.

15.    Data Privacy. The Award shall be subject to the Data Privacy Terms
attached hereto as Addendum A. Moreover, if Participant relocates into or out of
the European Economic Area or the United Kingdom, Prologis will determine the
application of the Data Privacy Terms as necessary or advisable for legal or
administrative reasons. Addendum A constitutes part of this Award Agreement.

16.    Award is Not Transferable. Except to the limited extent provided in
paragraph 5 or as provided by the Committee or the Plan, this Award and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.

17.    Binding Agreement. Subject to the limitation on the transferability of
this Award contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

18.    Additional Conditions to Issuance of Stock; Restriction on Sale of
Securities. If at any time Prologis determines, in its discretion, that the
listing, registration or qualification of the Stock upon any securities exchange
or under any local, state, federal or foreign securities or exchange control
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition to the issuance of Stock to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to Prologis.
Participant understands that Prologis is under no obligation to register or
qualify the Stock with, or seek any approval or clearance from, any governmental
regulatory authority for the issuance or sale of the Stock. Further, Participant
agrees that Prologis shall have unilateral authority to amend the Plan and the
Award Agreement without Participant’s consent to the

 

8



--------------------------------------------------------------------------------

extent necessary to comply with securities or other laws applicable to issuance
of Stock. Finally, Participant acknowledges that Participant’s subsequent sale
of the Stock issued pursuant to this Award Agreement may be subject to any
market blackout period that may be imposed by Prologis and must comply with
Prologis’ insider trading policies, and any other applicable securities laws.

19.    Committee Authority. The Committee will have the power to conclusively
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units and/or
Dividend Equivalent Units have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Participant, Prologis and all other interested persons.

20.    Recoupment. As an additional condition of receiving the Restricted Stock
Units, Participant agrees that the Restricted Stock Units and any benefits
Participant may receive hereunder shall be subject to forfeiture and/or
repayment to Prologis: (a) to the extent required under the terms of the
Recoupment Policy set forth in the Prologis Governance Guidelines or any other
clawback policy adopted by Prologis and in effect as of the Grant Date; (b) to
comply with any recoupment requirement imposed under applicable laws, rules,
regulations or stock exchange listing standards, including, without limitation,
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010; and/or (c) in the event Participant engages in
misconduct which has or might reasonably be expected to have material
reputational or other harm to Prologis, as determined by the Committee in its
sole discretion. A recovery under this paragraph 20 can be made by withholding
compensation otherwise due to Participant, by cancelling vested but unpaid
Restricted Stock Units or by such other means determined appropriate by the
Committee. The Recoupment Policy set forth in this paragraph 20 shall be applied
by the Committee, at its discretion, to the maximum extent permitted under
applicable law.

21.    Electronic Delivery and Acceptance. Prologis may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by Prologis, the Designated Broker
or another third party designated by Prologis.

22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

23.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, whether in whole or in part,
such provision (or portion thereof) will be severable from, and such invalidity
or unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.

24.    Modifications to the Award Agreement.

(a)    If Participant is an employee, except as expressly set forth in
Participant’s employment agreement (if any) or any other individual agreements
between Prologis and Participant (if any) in effect on the date the Award was
granted, this Award

 

9



--------------------------------------------------------------------------------

Agreement (including the Recoupment Policy referenced in paragraph 20)
constitutes the entire understanding of the parties on the subjects covered. To
the extent that any such agreement between Prologis and an employee-Participant
contains more favorable terms with respect to the Restricted Stock Units than
the terms contained herein, the terms of such other agreement shall control to
the extent that such terms do not conflict with the Plan.

(b)    Notwithstanding anything to the contrary in the Plan or this Award
Agreement, Prologis may amend this Award Agreement as necessary to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this award of Restricted Stock
Units.

(c)    Notwithstanding anything to the contrary in the Plan or this Award
Agreement, Prologis reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Award of Restricted Stock Units
and on any Stock acquired under the Plan, to the extent that Prologis determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

25.    Amendment, Suspension or Termination of the Plan. Participant understands
that the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by Prologis at any time, to the extent permitted by the Plan.

26.    Country Appendix. Notwithstanding any provisions in this Award Agreement,
this Award of Restricted Stock Units shall be subject to any special terms and
conditions set forth in the Country Appendix to this Award Agreement for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country Appendix, the special terms and conditions for
such country, if any, will apply to Participant to the extent that Prologis
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Country Appendix constitutes
part of this Award Agreement.

27.    Governing Law & Venue. This Award Agreement will be governed by the laws
of the State of Maryland, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado, U.S.A., agree that such litigation shall
be conducted in the courts of the county of Denver, Colorado, U.S.A., or the
federal courts for the United States for the District of Colorado, where this
grant is made and/or to be performed.

28.    Insider Trading Restrictions/Market Abuse Laws. By participating in the
Plan, Participant agrees to comply with Prologis’ policy on insider trading (to
the extent that it is applicable to Participant), a copy of which can be
obtained through the Prologis Intranet Hub
https://prologis.sharepoint.com/sites/StockPlanAdministration. Further,
Participant acknowledges that Participant’s country, the Designated Broker’s
country or the country where the shares of Stock are listed may also have laws
or regulations governing insider trading and/or market abuse and that such laws
or regulations may impose additional restrictions on Participant’s ability to
participate in the Plan (e.g., accepting, acquiring, selling or otherwise
disposing of shares of Stock or rights to the shares of Stock, or rights linked
to the value of the shares of Stock (e.g., phantom awards, futures)) and that
Participant is solely responsible for complying with such laws or regulations.
Furthermore, local insider trading laws or regulations may prohibit the
cancellation or amendment of orders placed by Participant before he or she
possessed inside information. Participant could be prohibited from
(i) disclosing the inside

 

10



--------------------------------------------------------------------------------

information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. In
the event that Participant is in possession of information about Prologis or any
Related Company which has not been made publicly available and which Participant
knows (or should know) may impact the price of the Stock if such information was
made available to the public, Participant should consult with his or her legal
advisor prior to acquiring or selling any shares of Stock.

29.    Foreign Asset / Account Reporting. Depending upon the country to which
laws Participant is subject, Participant may have certain foreign asset and/or
account reporting requirements that may affect Participant’s ability to acquire
or hold shares of Stock under the Plan or cash received from participating in
the Plan (including from any dividends or Dividend Equivalent Payments received
or sale proceeds arising from the sale of shares of Stock) in a brokerage or
bank account outside Participant’s country of residence. Participant’s country
may require that he or she report such accounts, assets or transactions to the
applicable authorities in Participant’s country. Participant is responsible for
knowledge of and compliance with any such regulations and should speak with his
or her tax, legal and financial advisors regarding same.

30.    Waiver. Participant acknowledges that a waiver by Prologis of a breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.

 

11



--------------------------------------------------------------------------------

Prologis, Inc.

2020 Long-Term Incentive Plan

Addendum A

Restricted Stock Unit Agreement

Data Privacy Terms

These Data Privacy Terms govern the Award granted to Participant under the Plan.
Capitalized terms used but not defined in this Addendum A are defined in the
Plan, the Restricted Stock Unit Notice of Grant and/or the Restricted Stock Unit
Agreement and have the meanings set therein.

European Union / European Economic Area / United Kingdom

Data Collection and Usage. Prologis collects, processes and uses personal data
about Participant, including, but not limited to, Participant’s name, home
address, telephone number and e-mail address, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any equity or directorships held in Prologis and its Related Companies, details
of all Restricted Stock Units or any other entitlement to Stock or equivalent
benefits awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, which Prologis receives from Participant or the Employer.
Pursuant to Prologis’s legitimate business interest in this Award Agreement, to
which Participant is a party, and in order to implement, administer, and manage
the Plan, it is necessary for Prologis to process Participant’s personal data,
as described in this Award Agreement. If Prologis is not able to collect and
process such data, it would not be possible for Prologis to perform its
obligations under the Plan and may affect Participant’s ability to participate
in the Plan.

Stock Plan Administration Service Providers. Prologis transfers participants’
personal data to E*TRADE Financial Corporate Services, Inc. and E*TRADE
Securities LLC (including their affiliated companies), an independent service
provider based in the U.S., which assists Prologis with the implementation,
administration and management of the Plan. In the future, Prologis may select a
different service provider and share Participant’s data with another company
that serves in a similar manner. Prologis’s service provider(s) will open an
account for Participant to receive and trade stock. Participant will be asked to
agree on separate terms and data processing practices with the service
provider(s), which is a condition to Participant’s ability to participate in the
Plan.

International Data Transfers. Participant’s personal data will be transferred to
the U.S. where Prologis, and its service providers are based. This transfer is
necessary for the performance of this Award Agreement.

Data Retention. Prologis will use Participant’s personal data only as long as
necessary to implement, administer and manage Participant’s participation in the
Plan or as required to comply with legal or regulatory obligations, including
tax and securities laws. When Prologis no longer needs Participant’s personal
data, which will generally be no longer than seven (7) years after Participant
participates in the Plan, Prologis will remove it from its systems. If Prologis
keeps data longer, it would be to satisfy legal or regulatory obligations and
Prologis’s legal basis would be relevant laws or regulations.

Data Subject Rights. Participant has certain privacy rights in Participant’s
country, which may include:

 

 

Addendum A - 1



--------------------------------------------------------------------------------

  i.

Right of Access and Rectification. Participant has the right to access
Participant’s personal data in Prologis’s possession and correct any errors.
Prologis will notify each third party who has received the data of the corrected
information.

 

  ii.

Right to Erasure. Participant has the right to have Participant’s personal data
erased from Prologis’s systems if it is no longer necessary in relation to the
purposes for which it was collected or processed. At Participant’s request, if
Prologis made certain data public (with Participant’s consent), Prologis will
take reasonable steps to inform controllers that Participant requested erasure
of any links to, or copy of, that data.

 

  iii.

Right to Data Portability. Participant has the right to receive back the
personal data Participant provided Prologis, if Prologis processed the data by
automated means. Participant will receive the data in a machine-readable format,
and Prologis will assist Participant in the transmission of the data to another
company if it is technically feasible.

 

  iv.

Right to File a Complaint. Participant has the right to file a complaint with
Prologis or with a supervisory authority.

To receive clarification regarding Participant’s rights or to exercise
Participant’s rights please contact Prologis’s Human Resources Department
electronically, by phone, or mail, in strict confidence.

Non-European Union / European Economic Area / United Kingdom

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Award Agreement and any other materials related to the Award
of Restricted Stock Units (“Data”) by and among, as applicable, the Employer,
Prologis and its Related Companies for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that Data may include certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, email address, date of birth, social insurance, passport, or
other identification number (e.g., resident registration number), salary,
nationality, job title, any Stock or directorships held in Prologis, details of
all Restricted Stock Units or any other entitlement to Stock or equivalent
benefits awarded, cancelled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan.

Participant understands that Data will be transferred to E*TRADE Financial
Corporate Services, Inc. and E*TRADE Securities LLC or such other stock plan
service provider as may be selected by Prologis (the “Designated Broker”), which
is assisting Prologis with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that a recipient’s country of operation
(e.g., the United States) may have different data privacy laws and protections
from Participant’s country. Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.

Participant authorizes Prologis, the Designated Broker and any other possible
recipients which may assist Prologis (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. If Participant resides outside the United States, Participant may, at any
time, view Data, request information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing Participant’s local
human resources representative.

 

Addendum A - 2



--------------------------------------------------------------------------------

Participant acknowledges and agrees that this consent is being provided on a
purely voluntary basis and that if Participant does not consent, or if
Participant later seeks to revoke this consent, Participant’s employment status
or service with the Employer will not be affected; the only consequence of
refusing or withdrawing Participant’s consent is that Prologis would not be able
to grant Participant Restricted Stock Units or other equity awards or administer
or maintain such awards. Therefore, Participant understands that refusing or
withdrawing this consent may affect Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of this consent, Participant understands that Participant
may contact his or her local human resources representative.

Finally, upon request of Prologis or the Employer, Participant agrees to sign
any data privacy consent form or other similar agreement that Prologis, in its
sole discretion, has determined to be necessary to obtain from Participant in
order to administer Participant’s participation in the Plan in compliance with
the data privacy laws or regulations in Participant’s country, either now or in
the future. Participant understands and agrees that he or she will not be
permitted to participate in the Plan if he or she fails to provide any such
consent or agreement requested by Prologis or the Employer.

 

Addendum A - 3



--------------------------------------------------------------------------------

Prologis, Inc.

2020 Long-Term Incentive Plan

Country Appendix

Restricted Stock Unit Agreement

The additional terms and conditions set forth in this Country Appendix are
specifically incorporated into the Award Agreement. These terms and conditions
govern the Restricted Stock Units granted to Participant under the Prologis,
Inc. 2020 Long-Term Incentive Plan (the “Plan”) if Participant works and/or
resides in one of the countries listed below.

If Participant is a citizen or resident of a country other than the one in which
he or she is currently residing and/or working (or is considered as such for
local law purposes), or if Participant transfers employment and/or residency
after receiving the Award of Restricted Stock Units, Prologis will, in its
discretion, determine the extent to which the terms and conditions herein will
be applicable to Participant.

Certain capitalized terms used but not defined in this Country Appendix have the
meanings set forth in the Plan and/or the Award Agreement.

BRAZIL

Labor Law Policy and Acknowledgement

This provision supplements paragraph 12 of the Award Agreement (Nature of
Award):

By accepting the Restricted Stock Units, Participant agrees that (i) he or she
is making an investment decision, (ii) the Stock will be issued to Participant
only if the vesting conditions are met and any necessary services are rendered
by Participant over the vesting period and (iii) the value of the underlying
Stock is not fixed and may increase or decrease in value over the vesting period
without compensation to Participant.

Compliance with Law

By accepting the Restricted Stock Units, Participant agrees to comply with
applicable Brazilian laws and to report and pay any and all applicable
Tax-Related Items associated with the vesting of the Restricted Stock Units, the
sale of any Stock acquired under the Plan and the receipt of any Dividend
Equivalent Units or dividends with respect to the Restricted Stock Units or
Stock.

CANADA

Form of Settlement of Award

Notwithstanding subsection 4.1(e) of the Plan, the Restricted Stock Units shall
be settled in shares of Stock only.

 

Appendix - 1



--------------------------------------------------------------------------------

CHINA

The following provisions govern Participant’s participation in the Plan if
Participant is a national of the People’s Republic of China (“PRC”) resident in
mainland China or if Participant is otherwise subject to exchange control
restrictions applicable to employee stock plans in China, as determined by
Prologis in its sole discretion:

Mandatory Sale Restriction

Due to exchange control restrictions in the PRC, Participant understands and
agrees that Prologis reserves the right to require the automatic sale of any
shares of Stock issuable to Participant upon vesting of the Restricted Stock
Units. Participant understands and agrees that any automatic sale of the shares
of Stock will occur as soon as is practical following settlement of the
Restricted Stock Units.

If Prologis does not exercise its right to require the automatic sale of Stock
issuable upon settlement of the Restricted Stock Units, as described above,
Participant understands and agrees that any Stock acquired by Participant under
the Plan must be sold no later than six (6) months after Participant’s
Termination Date, or within any other such time frame as may be permitted by
Prologis or required by the PRC State Administration of Foreign Exchange.
Participant understands that any shares of Stock acquired by Participant under
the Plan that have not been sold by Participant within six (6) months of
Participant’s Termination Date will be automatically sold by Prologis’
Designated Broker at the direction of Prologis.

In this regard, Participant hereby expressly authorizes (i) Prologis to instruct
the Designated Broker to assist with a mandatory sale of such Stock (on
Participant’s behalf pursuant to this authorization), and (ii) the Designated
Broker to complete the sale of such Stock at the direction of Prologis.
Participant acknowledges and agrees that the Designated Broker is under no
obligation to arrange for the sale of the shares of Stock at any particular
price. Participant understands and agrees that, upon any such sale of the Stock,
the sales proceeds (less any applicable Tax-Related Items and/or broker’s fees
or commissions) will be remitted to Participant in accordance with any
applicable exchange control laws or regulations including, but not limited to,
the restrictions set forth in this Country Appendix for China below under
“Exchange Control Restrictions.”

Exchange Control Restrictions

By accepting the Restricted Stock Units, Participant understands and agrees
that, due to PRC exchange control restrictions, Participant is not permitted to
transfer any Stock acquired under the Plan out of Participant’s account
established with the Designated Broker, and that Participant will be required to
repatriate all cash amounts paid with respect to the shares of Stock due to
Participant under the Plan to the PRC, including any cash Dividend Equivalent
Payments or proceeds from the sale of Stock acquired under the Plan.

Further, Participant understands that such repatriation will need to be effected
through a special exchange control account established by Prologis, the
Employer, or a Related Company in the PRC, and Participant hereby consents and
agrees that the proceeds may be transferred to such special account prior to
being delivered to Participant. The proceeds may be paid to Participant in U.S.
dollars or in local currency, at Prologis’ discretion. If the proceeds are paid
in U.S. dollars, Participant understands that he or she will be required to set
up a U.S. dollar bank account in the PRC so that the proceeds may be deposited
into this account. If the proceeds are paid in local currency, Participant

 

Appendix - 2



--------------------------------------------------------------------------------

acknowledges that neither Prologis nor any Related Company is under an
obligation to secure any particular currency conversion rate and that Prologis
(or a Related Company) may face delays in converting the proceeds to local
currency due to exchange control requirements in the PRC. Participant agrees to
bear any currency fluctuation risk between the time the shares of Stock are sold
and the time the proceeds are converted into local currency and distributed to
Participant. Participant agrees to sign any agreements, forms and/or consents
that may be reasonably requested by Prologis or the Designated Broker to
effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. Participant further agrees to comply with any other
requirements that may be imposed by Prologis in the future to facilitate
compliance with PRC exchange control requirements.

CZECH REPUBLIC

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on each dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on the Vesting Date of the
Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

FRANCE

Not Tax Qualified Awards

The Restricted Stock Units do not qualify for, and are not intended to qualify
for, the specific tax and social security treatment applicable to
French-qualified Restricted Stock Units under Section L. 225-197-1 to L.
225-197-6 of the French Commercial Code, as amended.

Consent to Receive Information in English

By accepting the Restricted Stock Units, Participant confirms having read and
understood the Plan and the Award Agreement, which were provided in the English
language. Participant accepts the terms of these documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui lui ont été transmis en langue anglaise. Le Participant accepte les
dispositions de ces documents en connaissance de cause.

GERMANY

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on each dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on the Vesting Date of the
Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

 

Appendix - 3



--------------------------------------------------------------------------------

HUNGARY

There are no country-specific provisions.

ITALY

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on each dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on the Vesting Date of the
Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

Terms of Grant

By accepting the Restricted Stock Units, Participant acknowledges and agrees
that he or she has received a copy of the Plan and the Award Agreement,
including this Country Appendix, has reviewed these documents in their entirety
and fully understands the contents thereof, and accepts the terms and conditions
contained in these documents. Specifically, Participant expressly approves the
following portions of the Award Agreement: (i) paragraph 2 (“Prologis’
Obligation to Pay); (ii) paragraph 3 (“Vesting Schedule and Issuance of Stock);
(iii) paragraph 6 (“Withholding of Taxes”); (iv) paragraph 12 (“Nature of
Award”); (v) paragraph 13 (“Choice of Language”); (vi) paragraph 23
(“Modifications to the Award Agreement”); (vii) paragraph 26 (“Governing Law &
Venue”); and the Data Privacy Terms for European Union/European Economic
Area/United Kingdom set forth above in Addendum A.

JAPAN

Authorization to Withhold.

This provision supplements paragraph 6 of the Award Agreement (“Withholding of
Taxes”):

Without limiting Prologis’ and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in paragraph 6 of the
Award Agreement, in accepting the Award, Participant authorizes Prologis and/or
the Employer to withhold shares of Stock or to sell shares of Stock otherwise
deliverable to Participant upon vesting/settlement to satisfy Tax-Related Items,
regardless of whether Prologis and/or the Employer have an obligation to
withhold such Tax-Related Items.

LUXEMBOURG

There are no country-specific provisions.

MEXICO

Plan Document Acknowledgement

By accepting the Restricted Stock Units, Participant acknowledges that he or she
has received a copy of the Plan, the Restricted Stock Unit Notice of Grant, and
the Award Agreement, including this Country Appendix, which Participant has
reviewed. Participant acknowledges further that he or she

 

Appendix - 4



--------------------------------------------------------------------------------

accepts all the provisions of the Plan, the Restricted Stock Unit Notice of
Grant, and the Award Agreement, including this Country Appendix. Participant
also acknowledges that he or she has read and specifically and expressly
approves the terms and conditions set forth in paragraph 12 of the Award
Agreement (“Nature of Award”), which clearly provides as follows:

(1)    Participant’s participation in the Plan does not constitute an acquired
right;

(2)    The Plan and Participant’s participation in it are offered by Prologis on
a wholly discretionary basis;

(3)    Participant’s participation in the Plan is voluntary; and

(4)    Prologis, its Related Companies and Participant’s Employer are not
responsible for any decrease in the value of any Stock acquired at vesting of
the Restricted Stock Units.

Labor Law Policy and Acknowledgement

This provision supplements paragraph 12 of the Award Agreement (“Nature of
Award”):

In accepting the Award of Restricted Stock Units, Participant expressly
recognizes that Prologis with its principal operating offices at 1800 Wazee
Street, Suite 500, Denver, CO 80202, U.S.A., is solely responsible for the
administration of the Plan and that Participant’s participation in the Plan and
acquisition of Stock do not constitute an employment relationship between
Participant and Prologis since Participant is participating in the Plan on a
wholly commercial basis and his or her sole Employer is Servicios Corporativos
GC, S.A. de C.V. Based on the foregoing, Participant expressly recognizes that
the Plan and the benefits that he or she may derive from participating in the
Plan do not establish any rights between Participant and the Employer and do not
form part of the employment conditions and/or benefits provided by the Employer
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Participant’s employment.

Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Prologis; therefore,
Prologis reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.

Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Prologis for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Prologis, and its affiliates, branches, representation offices,
shareholders, trustees, directors, officers, employees, agents, or legal
representatives with respect to any such claim that may arise.

Spanish Translation

Reconocimiento del Documento del Plan

Al aceptar las Unidades de Acciones Restringidas, el Participante reconoce que
ha recibido una copia del Plan, la Notificación del Otorgamiento y el Convenio,
incluyendo este Apéndice por país, los mismos que el Participante ha revisado.
El Participante reconoce, además, que acepta todas las disposiciones del Plan,
la Notificación del Otorgamiento y el Convenio, incluyendo este Apéndice por
país. El Participante también reconoce que ha leído y que específicamente
aprueba de forma expresa los términos y condiciones establecidos en la Sección
12 del Convenio (“Naturaleza del Otorgamiento”), que claramente dispone lo
siguiente:

 

Appendix - 5



--------------------------------------------------------------------------------

(1)    La participación del Participante en el Plan no constituye un derecho
adquirido;

(2)    El Plan y la participación del Participante en el Plan se ofrecen por
Prologis de manera totalmente discrecional;

(3)    La participación del Participante en el Plan es voluntaria; y

(4)    Prologis, sus Compañías Relacionadas y el Patrón del Participante no son
responsables por ninguna disminución en el valor de las Acciones adquiridas al
momento de tener el derecho respecto a las Unidades de Acciones Restringidas.

Política Laboral y Reconocimiento

Esta disposición suplementa la Sección 12 del Convenio (“Naturaleza del
Otorgamiento”):

Al aceptar este Otorgamiento de Unidades de Acciones Restringidas, el
Participante expresamente reconoce que Prologis, con domicilio de operaciones
ubicado en 1800 Wazee Street, Suite 500, Denver, CO 80202, EE.UU., es únicamente
responsable por la administración del Plan y que la participación del
Participante en el Plan y la adquisición de Acciones no constituyen una relación
de trabajo entre el Participante y Prologis, ya que el Participante participa en
el Plan de una manera totalmente comercial y su único Patrón es Servicios
Corporativos GC, S.A. de C.V. Derivado de lo anterior, el Participante
expresamente reconoce que el Plan y los beneficios que le pudieran derivar de la
participación en el Plan no establecen derecho alguno entre el Participante y el
Patrón del Participante y no forman parte de las condiciones de trabajo y/o los
beneficios otorgados por el Patrón y que cualquier modificación al Plan o su
terminación no constituye un cambio o menoscabo de los términos y condiciones de
la relación de trabajo del Participante.

Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Prologis; por lo tanto, Prologis se
reserva el derecho absoluto de modificar y/o discontinuar la participación del
Participante en cualquier momento y sin responsabilidad alguna frente el
Participante.

Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del Plan y, por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a Prologis, y sus afiliadas, sucursales,
oficinas de representación, accionistas, fiduciarios, directores, funcionarios,
empleados, agentes o representantes legales en relación con cualquier demanda o
reclamación que pudiera surgir.

NETHERLANDS

 

LOGO [g10245g0924111633441.jpg]

POLAND

 

Appendix - 6



--------------------------------------------------------------------------------

There are no country-specific provisions.

SINGAPORE

Restrictions on Sale and Transferability

Participant hereby agrees that any shares of Stock acquired pursuant to the
Restricted Stock Units will not be offered for sale or sold in Singapore prior
to the six-month anniversary of the Date of Grant, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”).

Securities Law Information

The grant of the Restricted Stock Units is being made in reliance on section
273(1)(f) of the SFA, on which basis it is exempt from the prospectus and
registration requirements and is not made with a view to the underlying shares
of Stock being subsequently offered for sale to any other party. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.

Director Notification

If Participant is a director, associate director or shadow director of a Related
Company in Singapore, the Singapore Companies Act requires Participant
(regardless of whether Participant is a Singapore resident or employed in
Singapore) to notify such Related Company in Singapore in writing of any
interest (e.g., Restricted Stock Units, Stock, etc.) that Participant holds in
Prologis (or any Related Company) within two business days of (i) acquiring or
disposing of such interest, (ii) any change in a previously-disclosed interest
(e.g., upon vesting of the Restricted Stock Units or sale of shares of Stock),
or (iii) becoming a director, associate director or shadow director, if
Participant holds such an interest at that time.

SLOVAK REPUBLIC

There are no country-specific provisions.

SPAIN

Labor Law Acknowledgement

This provision supplements paragraph 12 of the Award Agreement (“Nature of
Award”):

In accepting the Award of Restricted Stock Units, Participant consents to
participation in the Plan and acknowledges that he or she has received a copy of
the Plan. Participant understands that Prologis has unilaterally, gratuitously
and in its sole discretion decided to make an Award of Restricted Stock Units
under the Plan to individuals who may be employees of Prologis or its Related
Companies throughout the world. This decision is a limited decision that is
entered into upon the express assumption and condition that any Award will not
economically or otherwise bind Prologis or any of its Related Companies on an
ongoing basis except as provided in the Award Agreement and Plan. Consequently,
Participant understands that the Award of Restricted Stock Units is made on the
assumption and condition that the Restricted Stock Units, any Dividend
Equivalent Payments and any Stock issuable upon vesting of the Restricted Stock
Units (i) shall not become a part of any employment contract (either with
Prologis or any of its Related Companies), (ii) shall not be considered

 

Appendix - 7



--------------------------------------------------------------------------------

a mandatory benefit, right or entitlement for any purpose, and (iii) shall not
be considered salary, wages or compensation for any purpose (including
calculating severance compensation). Participant understands that the Award of
Restricted Stock Units would not be made to Participant but for the assumptions
and conditions referred to above; thus, Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any Award made to Participant
under the Plan shall be null and void.

Further, the vesting of the Restricted Stock Units and/or Dividend Equivalent
Units is expressly conditioned on Participant’s continued and active rendering
of service to Prologis or a Related Company, such that if Participant’s service
terminates for any reason (other than death, Disability or Retirement), the
Restricted Stock Units and Dividend Equivalent Units may cease vesting
immediately, in whole or in part, effective on Participant’s Termination Date
(unless otherwise specifically provided in the Plan or the Award Agreement).
This will be the case, for example, even if (1) Participant is considered to be
unfairly dismissed without good cause (i.e., subject to a “despido
improcedente”); (2) Participant is dismissed for disciplinary or objective
reasons or due to a collective dismissal; (3) Participant terminates employment
or service due to a change of work location, duties or any other employment or
contractual condition; (4) Participant terminates employment or service due to a
unilateral breach of contract by Prologis or a Related Company; or
(5) Participant’s service terminates for any other reason whatsoever.
Consequently, upon termination of Participant’s employment or service for any of
the above reasons, Participant may automatically lose any rights to Restricted
Stock Units and Dividend Equivalent Units that were not vested on Participant’s
Termination Date, as described in the Plan and the Award Agreement.

Participant acknowledges that he or she has read and specifically accepts the
conditions referred to in paragraph 2 and paragraph 3 of the Award Agreement.

Securities Law Notice

No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the Award
of the Restricted Stock Units. Further, none of the materials distributed to
Participant in connection with the Award of Restricted Stock Units, including
the Plan document and the Award Agreement (i) have been, or will be, registered
with the Comisión Nacional del Mercado de Valores, and (ii) do not constitute a
public offering prospectus.

SWEDEN

Authorization to Withhold.

This provision supplements paragraph 6 of the Award Agreement (“Withholding of
Taxes”):

Without limiting Prologis’ and the Employer’s authority to satisfy their
withholding obligations for Tax-Related Items as set forth in paragraph 6 of the
Award Agreement, in accepting the Award, Participant authorizes Prologis and/or
the Employer to withhold shares of Stock or to sell shares of Stock otherwise
deliverable to Participant upon vesting/settlement to satisfy Tax-Related Items,
regardless of whether Prologis and/or the Employer have an obligation to
withhold such Tax-Related Items.

UNITED KINGDOM

Tax Acknowledgement

 

Appendix - 8



--------------------------------------------------------------------------------

This provision supplements paragraph 6 of the Award Agreement (“Withholding of
Taxes”):

Without limitation to paragraph 6 of the Award Agreement, Participant agrees
that he or she is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items as and when requested by Prologis or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified Prologis or the Employer against any taxes that they are required to
pay or withhold or have paid or will pay to HMRC (or any other tax authority or
any other relevant authority) on Participant’s behalf.

UNITED STATES

There are no country-specific provisions.

 

Appendix - 9